 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is entered into as of October 15, 2014 by and between
CDx, Inc., a Delaware Company (the “Company”), and Daniel Yazbeck (“Executive”),
and is effective upon approval of a majority vote of The Board of Directors.

 

1. DUTIES AND RESPONSIBILITIES.

 

A.  Executive shall serve as the Company’s Chief Executive Officer or such other
title or position as may be designated from time to time by the Board of
Directors. Executive shall report to and perform the duties and responsibilities
assigned to him by the Company’s Board of Directors.

 

B.  Executive agrees to devote his full time and attention to the Company, to
use his best efforts to advance the business and welfare of the Company, to
render his services under this Agreement fully, faithfully, diligently,
competently and to the best of his ability, and not to engage in any other
employment activities.

 

C.  Executive shall be based at the Company’s office located in La Jolla,
California, but Executive may be required to travel to other geographic
locations in connection with the performance of his Executive duties.

 

2. PERIOD OF EMPLOYMENT.

 

A.  Executive’s employment with the Company shall be governed by the provisions
of this Agreement for the period commencing September 1, 2014 and continuing
until this Agreement terminates pursuant to written notification by either the
Company or Executive, which notification may occur at any time for any reason.
The period during which the Executive provides services to the Company pursuant
to this Agreement shall be referenced in this Agreement as the “Employment
Period.”

 

B.  During the first five (5) years of this Agreement, if Executive is
terminated other than for Cause (as defined below) or if he resigns for Good
Reason (as defined below), he shall be entitled to the payments and other
benefits, set forth in Paragraph 7 of this Agreement.

 

3. CASH COMPENSATION.

 

A.  Executive’s initial base salary (the “Base Salary”) shall be One Hundred
Eighty Thousand Dollars ($180,000) per year payable in accordance with the
Company’s standard payroll schedule. Executive’s compensation shall be subject
to periodic review by the Company, and may be increased in the Company’s
discretion.

 

 

 

  

B.  For each fiscal year during the Employment Period, Executive shall be
eligible for an incentive bonus. For each full fiscal year of employment,
Executive shall be eligible for an incentive bonus of up to one hundred percent
(100%) of his annual base salary and his performance objectives shall be set
such that one hundred percent (100%) completion of his objectives shall entitle
him to at least seventy-five percent (75%) of the bonus (the “Target Bonus”).
During the first year of employment the Executive shall be eligible for the
bonus plan below. After year 1, the bonus amount will be based on the following
factors: (1) the financial performance of the Company as determined and measured
by the Company’s Board of Directors, and (2) Executive’s achievement of
management targets and goals as set by the Company. The bonus amount is intended
to reward contribution to the Company’s performance over an entire fiscal year,
and on the basis of continuing, cumulative contribution, and consequently will
be paid only if Executive is employed and in good standing at the time of bonus
payments, which will occur each quarter.

 

First Year Bonus Plan Structure:

 

CEO Bonus Plan      Required Timing  Total Annual Bonus Comp Available 
$180,000                   Bonus 1           Delivery of a handheld Working
Prototype  $45,000    Oct-14              Bonus 2           Delivery of Beta
Units (250-300)  $45,000    Dec-14              Bonus 3           Delivery of Q1
Production Units (2,000+)  $45,000    Feb-Mar2015             Bonus 4          
Delivery of Functional Organa Sensor  $45,000    Mar-15 

 

C. The Company shall deduct and withhold from the compensation payable to
Executive hereunder any and all applicable Federal, State and Local income and
employment withholding taxes and any other amounts required or authorized by
Executive to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.

 

4.  EQUITY PARTICIPATION. Separate from this Agreement and pursuant and subject
to the terms and conditions of the Company’s Stock Option Plan and Stock Option
Agreement, Executive has been granted options to purchase five hundred thousand
(500,000) shares of the Company’s common stock, which options are vesting per
the Company vesting schedule. Any further options will be made pursuant and
subject to the terms and conditions of the Company’s stock option plan and stock
option agreement.

 

5.  EXPENSE REIMBURSEMENT. In addition to the compensation specified in
Paragraph 3, Executive shall be entitled, in accordance with the reimbursement
policies in effect from time to time, to receive reimbursement from the Company
for reasonable business expenses incurred by Executive in the performance of his
duties hereunder, provided Executive furnishes the Company with vouchers,
receipts and other details of such expenses in the form required by the Company
sufficient to substantiate a deduction for such business expenses under all
applicable rules and regulations of Federal and State taxing authorities.

 

 

 

  

6.  FRINGE BENEFITS.

 

A.  Executive shall, throughout the Employment Period, be eligible to
participate in all group term life insurance plans, group health plans,
accidental death and dismemberment plans and short-term disability programs and
other Executive perquisites which are made available to the Company’s Executives
and for which Executive qualifies. Please refer to the Company’s Employee
Handbook and Summary Plan Descriptions for further information concerning these
benefits. Additionally, upon submission of appropriate documentation, Executive
shall be entitled to be reimbursed for supplemental insurance products including
life insurance at a cost of up to an additional Fifteen Thousand Dollars
($15,000) per year.

 

B.  Executive shall earn vacation time during the Employment Period at the rate
of four weeks per year. Vacation shall accrue and be taken pursuant to the
Company’s vacation benefit policy set forth in the Company’s Employee Handbook.

 

C.  Company will provide a leased vehicle with operating expenses, whose
payments will not exceed $800 per month.

 

7.   SEVERANCE PAY FOR EXERCISE OF THE AT-WILL CLAUSE. Notwithstanding any of
the provisions of this Agreement, Executive’s employment with the Company is at
will, which means that it is not for a specific term and may be terminated by
either the Company or Executive at any time, for any reason without advance
notice. Similarly the Company may change the terms and conditions of Executive’s
employment at any time, for any reason, without advance notice. Should the
Company terminate Executive’s employment for Cause, as defined below, or should
Executive voluntarily resign other than for Good Reason, the Company shall have
no obligation to Executive under this Agreement other than for accrued but
unpaid salary and vacation as of the date of termination.

 

Should the Company terminate Executive’s employment other than for Cause during
the first five years of this Agreement, or should Executive resign for Good
Reason, the Company shall have no further obligation under this Agreement,
except that the Company will continue to pay Executive’s base salary for a two
year period, (less, if applicable, any long-term disability payments) and the
Target Bonus for a one year period following termination of Executive’s
employment on the normal payroll dates, and in addition one hundred percent
(100%) of Executive’s then-outstanding unvested stock options shall immediately
vest.

 

8.  GOOD REASON. For Purposes of this agreement, “Good Reason” shall mean:

 

A. A material reduction in the duties, responsibilities, status, reporting
responsibilities, title, or offices that Executive had with the Company
immediately before the reduction.

 

 

 

  

B.  A reduction by more than ten percent (10%) of the total annual cash
compensation (defined as Base Salary and Target Bonus) that Executive was
eligible to receive from the Company and its affiliates immediately before the
reduction, except a reduction that is part of, and consistent with, an
across-the-board reduction in the salaries of senior officers of the Company.

 

C.  A Change in Control (as defined below) in which the Executive is not offered
a similar portion at no less than ninety percent (90%) of Executive’s last total
compensation (defined as Base Salary plus Target Bonus of sixty percent (60%).

 

D.  The failure of any successor to the Company by merger, consolidation or
acquisition of all or substantially all of the business of the Company to assume
the Company’s obligations under this Agreement.

 

E.  A material breach by the Company of its obligations under this Agreement.

 

9.  CAUSE. For purposes of this Agreement, “Cause” shall mean a reasonable
belief by the Board of Directors that Executive has engaged in any one of the
following: (i) financial dishonesty, including, without limitation,
misappropriation of funds or property (ii) refusal to comply with reasonable
directives of the Board of Directors; (iii) negligence or reckless or willful
misconduct in the performance of Executive’s duties; (iv) failure to perform, or
continuing neglect in the performance of, duties assigned to Executive; (v) the
criminal conviction of, or plea of nolo contendre to, any felony involving moral
turpitude or fraud; (vi) the material breach of any provision of this Agreement;
(vii) violation of Company policies including, without limitation, the Company’s
policies on equal employment opportunity and prohibition of unlawful harassment;
(viii) death of the Executive; or (ix) a disability which continues for a period
in excess of 365 days.

 

A termination as a result of a Change in Control shall not constitute cause.

 

10.  CHANGE IN CONTROL. For purposes of this Agreement “Change In Control” shall
mean any of the following transactions effecting a change in ownership or
control of the Company:

 

(i)  a merger, consolidation or reorganization approved by the Company’s
stockholders, UNLESS securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
Company are immediately thereafter beneficially owned, directly or indirectly
and in substantially the same proportion, by the persons who beneficially owned
the Company’s outstanding voting securities immediately prior to such
transaction, or

 

(ii)  any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets, or

 

(iii)  the acquisition, directly or indirectly, by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders.

 

 

 

  

In no event, however, shall a Change in Control be deemed to occur in connection
with any public offering of the Common Stock.

 

11.  RESTRICTIVE COVENANTS. During the Employment Period:

 

Executive shall devote Executive’s full time and energy solely and exclusively
to the performance of Executive’s duties described herein, except during periods
of illness or vacation periods.

 

Executive, however, shall have the right to perform such incidental services as
are necessary in connection with (a) Executive’s private passive investments,
but only if Executive is not obligated or required to (and shall not in fact)
devote any managerial efforts which interfere with the services required to be
performed by him, or (b) Executive’s charitable or community activities, or
participation in trade or professional organizations, but only if such
incidental services do not interfere with the performance of Executive’s
services to the Company.

 

12.  NON-COMPETITION DURING THE EMPLOYMENT PERIOD. Executive acknowledges and
agrees that given the extent and nature of the confidential and proprietary
information he will obtain during the course of his employment with the Company,
it would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Consequently, during any period for
which Executive is receiving payments from the Company, either as wages or as a
severance benefit, including but not limited to severance pay pursuant to
paragraph 7, Executive shall not, without prior written consent of the Company’s
Board of Directors, directly or indirectly own, manage, operate, join, control
or participate in the ownership, management, operation or control of, or be
employed by or connected in any manner with, any enterprise which is engaged in
any business competitive with or similar to that of the Company; provided,
however, that such restriction shall not apply to any passive investment
representing an interest of less than two percent (2%) of an outstanding class
of publicly-traded securities of any Company or other enterprise which is not,
at the time of such investment, engaged in a business competitive with the
Company’s business.

 

13.  NON-SOLICITATION. During the Employment Period and for one (1) year
following termination of Executive’s employment, Executive shall not encourage
or solicit any of the Company’s employees to leave the Company’s employ for any
reason or interfere in any other manner with employment relationships at the
time existing between the Company and its employees. In addition, Executive
shall not solicit, directly or indirectly, business from any client of the
Company, induce any of the Company’s clients to terminate their existing
business relationship with the Company or interfere in any other manner with any
existing business relationship between the Company and any client or other third
party.

 

 

 

  

Executive acknowledges that monetary damages may not be sufficient to compensate
the Company for any economic loss which may be incurred by reason of his breach
of the foregoing restrictive covenants. Accordingly, in the event of any such
breach, the Company shall, in addition to the termination of this Agreement and
any remedies available to the Company at law, be entitled to obtain equitable
relief in the form of an injunction precluding Executive from continuing such
breach.

 

14.  PROPRIETARY INFORMATION. As a condition precedent to Executive’s employment
with the Company, Executive will execute the Company’s standard At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement attached hereto as Exhibit A. Executive’s obligations pursuant to the
Confidential Information and Assignment of Inventions Agreement will survive
termination of Executive’s employment with the Company.

 

15.  SUCCESSORS AND ASSIGNS. This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement. The
provisions of this Agreement shall inure to the benefit of, and be binding on
each successor of the Company whether by merger, consolidation, transfer of all
or substantially all assets, or otherwise and the heirs and legal
representatives of Executive.

 

16.  NOTICES. Any notices, demands or other communications required or desired
to be given by any party shall be in writing and shall be validly given to
another party if served either personally or if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested. If
such notice, demand or other communication shall be served personally, service
shall be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth: To the Company:
Human Resources Department CDx, Inc. 4225 Executive Square Suite 600 La Jolla,
CA 92036 To Executive: Daniel Yazbeck - Current address as noted in personnel
file at Company. Any party may change its address for the purpose of receiving
notices, demands and other communications by providing written notice to the
other party in the manner described in this paragraph.

 

17.  GOVERNING DOCUMENTS. This Agreement along with the documents expressly
referenced in this Agreement constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the Company and the payment of severance benefits
and supersedes all prior and contemporaneous written or verbal agreements and
understandings between Executive and the Company relating to such subject
matter. This Agreement may only be amended by written instrument signed by
Executive and an authorized officer of the Company. Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.

 

 

 

  

18.  GOVERNING LAW. The provisions of this Agreement will be construed and
interpreted under the laws of the State of California. If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

 

19.  REMEDIES. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

 

20.  ARBITRATION. Executive and the Company shall separately execute an
Arbitration Agreement which, among other things shall provide for arbitration of
all claims which arise out of Executive’s employment under the terms of this
Agreement. This Arbitration Agreement will survive the termination of
Executive’s employment with the company.

 

21.  NO WAIVER. The waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any later breach
of that provision.

 

22.  COUNTERPARTS. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

 

CDx, Inc.   /s/ Stephen Katz   10/20/2014   By: Stephen Katz       Title:
Director       /s/ Daniel Yazbeck   10/20/2014   Daniel Yazbeck       Title: CEO
 



 

 

 

  

EXHIBIT A

 

At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement

 

 

 